Citation Nr: 0007074	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  93-02 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for right lower 
extremity disability.

2.  Entitlement to service connection for left foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1946 to 
November 1966.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1988 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, and from an April 1990 rating decision 
of the RO in Houston, Texas.  Following the February 1988 
rating decision, jurisdiction over the claims decided therein 
was transferred to the RO in Houston, Texas.  This case was 
remanded by the Board in November 1994 and October 1997 for 
further development; it was returned to the Board in December 
1999.


REMAND

Briefly, the Board's October 1997 remand requested that the 
RO schedule the veteran for an orthopedic examination in 
order to determine the current nature and extent of any 
currently present disorders of his left foot or right lower 
extremity, including his bilateral pes planus.  The examiner 
was requested to provide an opinion concerning whether the 
veteran's pes planus had increased in severity during 
service, and whether it was at least as likely as not that 
any disorders of the veteran's left foot and right lower 
extremity were etiologically related to service.

The record reflects that the veteran was thereafter afforded 
a VA examination in May 1998, at which time the examiner 
noted that while the veteran exhibited bilateral pes planus 
deformity, his left foot was currently asymptomatic.  The 
examiner also noted that the veteran's right lower extremity 
was essentially normal on physical evaluation.  X-ray studies 
of the veteran's feet, right knee and right ankle disclosed 
the presence of minimal degenerative changes, consistent with 
earlier X-ray studies on file showing spurring in those 
areas.  The veteran was diagnosed with minimally symptomatic 
bilateral flat feet.

The examiner concluded that the veteran had no right lower 
extremity disorder, that the veteran's reported pain was 
therefore not of musculoskeletal origin, and that the 
veteran's pain was not otherwise etiologically related to his 
period of service.  With respect to the X-ray studies 
demonstrating minimal degenerative changes, the examiner 
described those studies as normal, but stated that the 
veteran actually exhibited a smaller amount of degenerative 
changes in the affected areas than others of his age group.  
The examiner notably did not address whether the veteran's 
bilateral pes planus had increased in severity during 
service.  Under the circumstances, the Board regrettably 
concludes that further evaluation of the veteran is required 
in order to fairly adjudicate his claims.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
specific names, addresses, and 
approximate dates of treatment for 
all health care providers, private 
and VA, who may possess additional 
records pertinent to his claims.  
When the requested information and 
any necessary authorizations have 
been received, the RO should attempt 
to obtain copies of all pertinent 
records which have not already been 
obtained.

2.  Then, the RO should arrange for 
the veteran to undergo a VA 
orthopedic examination by a 
physician with appropriate expertise 
to determine the nature and extent 
of any currently present disorders 
of the veteran's left foot or right 
lower extremity, to include the hip, 
knee, ankle and foot.  All indicated 
studies, including X-rays, should be 
performed and all findings should be 
reported in detail.  With respect to 
the veteran's bilateral pes planus, 
the examiner should provide an 
opinion as to whether the disorder 
increased in severity during 
service, and if so, whether the 
increase was clearly and 
unmistakably due to natural 
progress.  With respect to any other 
currently present disorders of the 
veteran's left foot and right lower 
extremity, to include any 
degenerative changes identified, the 
examiner should provide an opinion 
as to whether it is at least as 
likely as not that such disorder is 
etiologically related to a disorder 
or injury noted in service.  The 
rationale for all opinions expressed 
should be provided.  The veteran's 
claims file, including a copy of 
this REMAND, must be made available 
to the examiner for review.  The 
examination report is to reflect 
that a review of the claims file was 
made.  The examination report must 
be typed.
 
3.  Thereafter, the RO should review 
the claims file and ensure that all 
development actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  Then, the RO 
should undertake any other indicated 
development and readjudicate the 
issues on appeal.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, he and his representative should be 
provided a supplemental statement of the case and an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


